Citation Nr: 1114354	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1971 and from March 1975 to June 1975.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case has previously come before the Board.  Most recently, in March 2010, the matter was remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified at a video hearing before the undersigned in October 2008.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Court's September 2009 Joint Motion for Remand, the case was remanded in March 2010 for issuance of a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. §  3.159 in compliance with the holding of the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In April 2010, the AOJ issued a corrective VCAA notice which included a statement to the effect that the Veteran's claim had been previously denied because a bilateral shoulder disorder is not shown in service.  In correspondence received from the Veteran in March 2011, the Veteran stated that he had received no communication from VA since the middle of 2009, and identified a new mailing address.  

In this case, and although the Veteran's representative references the April 2010 notice sent, to ensure the Veteran is afforded due process, the AOJ should resend the VCAA notice to the Veteran at the new address identified in the Veteran's correspondence, received in March 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the April 2010 VCAA notice, as well as the January 2011 supplemental statement of the case, to the Veteran's current address as reflected in the correspondence received from the Veteran in March 2011.  

2.  In light of the above, the claim should be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable period in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


